       Case 2:96-cr-00307-KJM Document 25 Filed 06/22/20 Page 1 of 1


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
     rachelle.barbour@fd.org
5
     Attorney for Defendant
6    DENNIS JOSEPH PACHECO
7
                              IN THE UNITED STATES DISTRICT COURT
8
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                  ) Case No. 2:96-CR-00307-KJM
                                                )
11                          Plaintiff,          ) APPLICATION AND
                                                ) ORDER APPOINTING COUNSEL
12   vs.                                        )
                                                )
13   DENNIS JOSEPH PACHECO,                     )
                                                )
14                          Defendant.          )
                                                )
15                                              )
16          The defendant, DENNIS JOSEPH PACHECO, through the Federal Defender for the
17   Eastern District of California, hereby requests appointment of the Federal Defender’s Office and

18   Assistant Federal Defender Rachelle Barbour.
            Mr. Pacheco submitted to our office a Financial Affidavit as evidence of his inability to
19
     retain counsel and has requested our assistance. After reviewing Mr. Pacheco’s Financial
20
     Affidavit, it is respectfully recommended that the Federal Defender be appointed.
21
22   DATED: June 18, 2020                                /s/ Rachelle Barbour
                                                         RACHELLE BARBOUR
23                                                       Assistant Federal Defender

24          Having satisfied the Court that he is unable to employ counsel, the court hereby appoints
25   the Federal Defender’s Office pursuant to 18 U.S.C. § 3006A.
26
     Dated: June 22, 2020
27
28
